Determination of respondent Police Commissioner, dated February 19, 2001, finding petitioner guilty of specified misconduct and imposing a forfeiture of seven vacation days, unanimously confirmed, the petition denied and the proceeding brought pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, New York County [Walter Tolub, J.], entered August 29, 2001) dismissed, without costs.
Substantial evidence, including the testimony of the complainant, supports the Commissioner’s finding that petitioner used excessive force against another person (see Matter of Seligson v Kerik, 295 AD2d 262). There is no merit to petitioner’s assertion that his right to challenge the Hearing Officer’s findings was violated by the release of the Hearing Officer’s *309report and recommendation in his case to the press prior to the Commissioner’s final determination. There is no indication that petitioner was adversely affected by the press report (see Matter of Meyer v Safir, 289 AD2d 6); the penalty imposed by the Commissioner was, even in the aftermath of the press report, less severe than that recommended by the Hearing Officer and the Commissioner’s determination is, in any event, fully and satisfactorily explained by the evidence adduced against petitioner. Concur — Tom, J.P., Saxe, Sullivan, Rosenberger and Lerner, JJ.